Title: To Thomas Jefferson from William Stephens Smith, 16 January 1788
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Jany. 16th. 1788

I have received yours of the 31st. of Decr. ulto. and cannot express my astonishment sufficiently strong at the perusal of the first sentence relative to Mr. Littlepage’s not having delivered my Letter of the 3d. of Decr. I waited upon him with it, and when I gave it him, begged he would be particularly carefull of it as it contained our accounts. He promised, and put it into a small box of papers where he said it would be particularly safe and that immediately on his arrival he would present it to you. I was informed before I saw him that he was an inquisitive curious promising young Gentleman and I am now convinced of it. I wish however he would learn to perform.
I enclose you the impressed Copies of the letter and account. As I have not time to copy the former, I must beg you to return it by the first opportunity and in the latter permit me to correct an error viz. to charge the amount of the small Copying press £5.5.0 and to add two other small charges for Mr. Short viz. 2 pair of shoes sent by Trumbull £0.17.0 and 6 handkerchiefs by Shippen £1.1.0 total amount of additions £7.3.0. Of course the account as I have stated it, leaves a ballance in my favor of £3.4.5. I am apprehensive I have not calculated the two last articles with which I have credited you, right, as they were stated in livres. However, this and all others I submit to your correction and upon your own statement after adding the amount of my cloak, I should be happy to know the ballance due to you.
I have again attacked Mr. Adams on the subject of the picture and he has promised if Mr. Trumbull on his return will take it, he will send it to you and I will take charge of it when finished if necessary. I will also duly inform you of the address of your taylor and shoemaker previous to my departure, which will be from Falmouth in the April packett. I have the pleasure of transmitting to you 2 Letters received within the ½ hour from New York addressed to you. Should they contain any public intelligence, I should thank you for it as we have not a line. There is nothing particularly interesting here. Dr. Price informed me yesterday that Mr. Pitts revenue for the last quarter has fallen miserably short and that even his affairs in Holland were not likely to blow over with that tranquility which they hoped for, and concluded with a sigh, he was rather apprehensive his administration would  yet meet with a disgraceful period. I have not a doubt of it if the Quadruple alliance takes place.
I have the pleasure of informing you that our last accounts from Boston and Philadelphia state that the proposed confœderation, was undergoing a very accurate investigation, upon just liberal and patriotic principles. I have not the least objection nay I wish it may be altered, in some points, but I seriously would (notwithstanding its defects) rather it should be adopted as it is than be entirely laid aside, for I am not the least apprehensive that our Countrymen for the Century to come at least, will submit to tyrannical establishments. I am rather fearfull they are too generally advocates for an unbounded freedom of action and the liberty of putting such constructions upon public acts as pro:tem: are best suited to their particular views and interests.
Adieu. Yours most sincerely,

W. S. Smith

